                                                                                                                                                            EJ-130
 ATTORNEY OR PARTY WITHOUT ATTORNEY:                       STATE BAR NO.:     122155                                        FOR COURT USE ONLY
 NAME: Mark A. Serlin
 FIRM NAME:  SERLIN & WHITEFORD, LLP
 STREET ADDRESS: 701 E Street
 CITY: Sacramento                                              STATE:   CA    ZIP CODE: 95814

 TELEPHONE NO.: (916) 446-0790                                FAX NO.:   (916) 446-0791
 E-MAIL ADDRESS: ms@swllplaw.com
 ATTORNEY FOR (name): National       Grange of the Order of Patrons of Husbandry
                    x      ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

 UNITED STATES DISTRICT COURT
     STREET ADDRESS:501 I Street
  MAILING ADDRESS:  501 I Street
 CITY AND ZIP CODE: Sacramento, CA 95814
     BRANCH NAME: Eastern District of California

                                                                                                            CASE NUMBER:
   Plaintiff: National Grange of the Order of Patrons of Husbandry
 Defendant: California Guild                                                                                2:14-cv-00676-WBS-DB
                   x     EXECUTION (Money Judgment)                                                               Limited Civil Case
 WRIT OF                 POSSESSION OF                    Personal Property                                       (including Small Claims)
                                                                                                              x   Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                  (including Family and Probate)

1. To the Sheriff or Marshal of the County of:             Eastern District of California
     You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name):       National Grange of the Order of Patrons of Husbandry
     is the     x original judgment creditor assignee of record whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                  9.         See next page for information on real or personal property to be
   natural person, and last known address):                                         delivered under a writ of possession or sold under a writ of sale.
                                                                         10.        This writ is issued on a sister-state judgment.
      California Guild                                                   For Items 11–17, see form MC-012 and form MC-013-INFO
      5716 Folsom Blvd #278                                              11. Total judgment (as entered or renewed)  $    102,707.78
      Sacramento, CA 95819                                               12. Costs after judgment (CCP 685.090)                     $             0.00
                                                                         13. Subtotal (add 11 and 12)                               $       102,707.78
                                                                         14. Credits to principal (after credit to interest)        $             0.00
               Additional judgment debtors on next page                  15. Principal remaining due (subtract 14 from 13) $                102,707.78
                                                                         16. Accrued interest remaining due per CCP                 $             0.00
5. Judgment entered on (date): 4/17/18 (order                                685.050(b) (not on GC 6103.5 fees)
      reinstating portion of judgment entered on 9/12/16)                17. Fee for issuance of writ                               $             0.00
6.             Judgment renewed on (dates):                              18. Total (add 15, 16, and 17)                             $       102,707.78
                                                                         19. Levying officer:
7. Notice of sale under this writ                                            a. Add daily interest from date of writ (at
                                                                                the legal rate on 15) (not on GC
      a.   x      has not been requested.
                                                                                6103.5 fees) . .2.16%
                                                                                                  ..............                    $                     6.08
      b.          has been requested (see next page).
                                                                             b. Pay directly to court costs included in
8.             Joint debtor information on next page.                           11 and 17 (GC 6103.5, 68637; CCP
 [SEAL]                                                                         699.520(i)) . . . . . . . . . . . . . . . .         $                     0.00
                                                                         20.       The amounts called for in items 11–19 are different for each
                                                                                   debtor. These amounts are stated for each debtor on
                                                                                   Attachment 20.


                                      Issued on (date):                                 Clerk, by                                                        , Deputy

                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                             Page 1 of 3
Form Approved for Optional Use
Judicial Council of California                                  WRIT OF EXECUTION                                   Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                              Government Code, § 6103.5
EJ-130 [Rev. January 1, 2018]                                                                                                                          www.courts.ca.gov
                                                                                                                                        EJ-130
      Plaintiff: National Grange of the Order of Patrons of Husbandry                             CASE NUMBER:

 Defendant:        California Guild                                                               2:14-cv-00676-WBS-DB

21.           Additional judgment debtor (name, type of legal entity
              if not a natural person, and last known address):




22.           Notice of sale has been requested by (name and address):




23.           Joint debtor was declared bound by the judgment (CCP 989–994)
      a. on (date):                                                              a. on (date):
      b. name, type of legal entity if not a natural person, and                 b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                        last known address of joint debtor:




      c.          Additional costs against certain joint debtors are itemized:          Below          On Attachment 23c



24.           (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.        Possession of real property: The complaint was filed on (date):
                (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)

           (1)           The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
                         all tenants, subtenants, named claimants, and other occupants of the premises.
           (2)           The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
           (3)           The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                         judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                         to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP 415.46
                         and 1174.3(a)(2).)
           (4)    If the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
                  not served in compliance with CCP 415.46 (item 24a(2)), answer the following:
                  (a)    The daily rental value on the date the complaint was filed was $
                  (b)    The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):



      b.          Possession of personal property.
                       If delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
      c.      Sale of personal property.
      d.      Sale of real property.
      e. The property is described:      Below             On Attachment 24e




EJ-130 [Rev. January 1, 2018]                               WRIT OF EXECUTION                                                          Page 2 of 3
                                                                                                                                   EJ-130
     Plaintiff: National Grange of the Order of Patrons of Husbandry                         CASE NUMBER:

 Defendant:       California Guild                                                           2:14-cv-00676-WBS-DB


                                                     NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

 WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
 officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
 money judgment for the value of the property specified in the judgment or in a supplemental order.


 WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
 occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
 property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
 premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
 judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
 the judgment creditor takes possession of the premises.

 EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
 foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
 may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
 in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
 CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
 officer.


 EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
 were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
 filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
 Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
 whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. January 1, 2018]                           WRIT OF EXECUTION                                                         Page 3 of 3
